05/04/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005

                                                                           MAY 0 4 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
IN RE THE MOTION OF JOSEPH R.                                            Statp    Mnntana

RAMOS,JR. FOR ADMISSION TO THE                                      ORDER
BAR OF THE STATE OF MONTANA




      Joseph R. Ramos, JR. has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Ramos has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Joseph R. Ramos, JR. may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         da of May,2021.
Justices